Exhibit 10.1

 

DIRECTOR SERVICES AGREEMENT

 

This Director Services Agreement (this “Agreement”), dated as of April 25, 2019
(the “Effective Date”), is entered into by and between HYRECAR INC., a Delaware
corporation (the “Company”), and JAYAPRAKASH VIJAYAN, an individual
(“Director”).

 

RECITALS

 

WHEREAS, the Company desires to retain the services of Director for the benefit
of the Company and its stockholders; and

 

WHEREAS, Director desires to serve on the Company’s Board of Directors for the
period of time and subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, for valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1. Board Duties.

 

(a) Director agrees to provide services to the Company as a member of the Board
of Directors as of the Effective Date. Director shall, for so long as he remains
a member of the Board of Directors, meet with the other members of the Board of
Directors and/or the Company’s executive officers upon request (including, but
not limited to, quarterly meetings to take place either in-person at the
Company’s corporate offices or telephonically), at dates and times mutually
agreeable to the parties, to discuss any matter involving the Company (including
any subsidiary). Director acknowledges and agrees that the Company may rely upon
Director’s expertise in business disciplines where Director has significant
experience with respect to the Company’s business operations and that such
requests may require substantial additional time and efforts in addition to
Director’s customary service as a member of the Board of Directors.

 

(b) Director understands that as a member of the Board of Directors he is bound
by the duties of care, loyalty and good faith. As such, (i) Director may not use
Director’s position of trust and confidence to further Director’s private
interests, (ii) Director must inform himself of all material information
reasonably available before voting on a transaction, and (iii) Director may act
as a member of the Board of Directors only for the purpose of advancing the best
interests of the Company and all of its stockholders. Director may not
intentionally violate applicable law and may not consciously disregard
Director’s duties to the Company (including any subsidiary) and its
stockholders. Membership on the Board of Directors shall require adherence to
board member conduct policies adopted by the Board of Directors and enforced
equally upon all directors.

 

2. Compensation. As compensation for the services provided herein, subject to
the approval of the Company’s Board of Directors, the Director shall receive
non-qualified stock options to purchase up to 75,000 shares of the Company’s
common stock, par value $0.00001 per share (the “Options”), and restricted stock
units equivalent to 25,000 shares of the Company’s common stock, par value
$0.00001 per share (the “RSUs”), (subject to adjustment for any reverse or
forward stock split) issued under the Company’s 2018 Equity Incentive Plan (the
“Plan”), in accordance with the terms of a Stock Option Agreement in
substantially the form attached hereto as Exhibit A. Subject to the terms of
forfeiture, termination and acceleration provided for in the Plan, the Options
and the RSUs shall each vest over twenty four months (24) months in equal
quarterly installments. The Options shall have an exercise price of $5.53 per
share.

 



-1-

 

 

3. Reimbursement of Expenses. The Company will reimburse Director for qualified
business expenses incurred on behalf of the Company in discharging Director’s
duties as member of the Board of Directors, provided that any such expense in
excess of $100 is approved in advance by the Company’s Chief Executive Officer
or Chief Financial Officer and provided further that Director shall provide the
Chief Financial Officer with reasonable substantiating documentation relating to
such expenses prior to reimbursement. Upon the conclusion of Director’s service
hereunder, any property of the Company, including, without limitation, laptops,
personal computers and related equipment, used by Director may (if the Company
agrees) be purchased by Director from the Company at its then current fair
market value, to be determined in good faith by the Chief Financial Officer of
the Company, or returned to the Company.

 

4. Non-Disparagement. Director agrees to forbear from making, causing to be
made, publishing, ratifying or endorsing any and all disparaging remarks,
derogatory statements or comments to any third party with respect to the Company
and its affiliates, including, without limitation, the Company’s subsidiaries
(if any), officers, directors and employees (collectively, the “Company
Parties”) . Further, Director hereby agrees to forbear from making any public or
non-confidential statement with respect to any of the Company Parties. The
duties and obligations of this paragraph 4 shall continue following the
termination of this Agreement.

 

5. Confidentiality. Director agrees that Director will have access to and become
acquainted with confidential proprietary information of the Company and its
subsidiaries (if any) (“Confidential Information”) which is owned by the Company
and any subsidiary and is regularly used in the operation of the Company’s and
any subsidiary’s business. As used in this Agreement, the term “Confidential
Information” shall mean proprietary and non-public information of the Company
including, but not limited to: (i) information that has, or could have,
commercial value for the business in which the Company or any of its
subsidiaries (if any) is engaged, or in which the Company or its subsidiaries
(if any) may engage at a later time, and (ii) information that, if disclosed
without authorization, could be detrimental to the economic interests of the
Company or any of its subsidiaries. Director agrees that the term “Confidential
Information” includes, without limitation, any patent, patent application,
copyright, trademark, trade name, service mark, service name, “know-how,”
negative “know-how,” trade secrets, customer and supplier identities,
characteristics and terms of agreement, details of customer or consultant
contracts, pricing policies, operational methods, marketing plans or strategies,
product development techniques or plans, business acquisitions plans, science or
technical information, ideas, discoveries, designs, computer programs (including
source codes), financial forecasts, unpublished financial information, budgets,
processes, procedures, formulae, improvements or other proprietary or
intellectual property of the Company, whether or not in written or tangible
form, and whether or not registered, and including all memoranda, notes,
summaries, plans, reports, records, documents and other evidence thereof.
Director acknowledges that all Confidential Information, whether prepared by
Director or otherwise acquired by Director in any other way, shall remain the
exclusive property of the Company. Director promises and agrees that Director
shall not misuse, misappropriate, or disclose in any way to any person or entity
any of the Company’s Confidential Information, either directly or indirectly,
nor will Director use the Confidential Information in any way or at any time
except as required in the course of Director’s business relationship with the
Company. Director agrees that the sale or unauthorized use or disclosure of any
of the Company’s Confidential Information constitutes unfair competition.
Director promises and agrees not to engage in any unfair competition with the
Company and will take measures that are appropriate to prevent its employees or
contractors from engaging in unfair competition with the Company. Director
further agrees that, at any time, upon the request of the Company and without
further compensation, but at no expense to Director, Director shall perform any
lawful acts, including the execution of papers and oaths and the giving of
testimony, that in the opinion of the Company, its successors or assigns, may be
necessary or desirable in order to obtain, sustain, reissue and renew, and in
order to enforce, perfect, record and maintain, patent applications and United
States and foreign patents on the Company’s or any of its subsidiaries’
inventions, and copyright registrations on the Company’s and its subsidiaries’
inventions. The duties and obligations of this paragraph 5 shall continue, even
after the termination of this Agreement.

 



-2-

 

 

6. Term. Except as otherwise provided herein, the term of this Agreement and the
duties and obligations of Director and the Company under it shall continue until
the earlier of (i) the date that the Company’s stockholders fail to re-elect
Director as a member of the Company’s Board of Directors, including as a result
of the failure by the Company to nominate Director as a candidate for election
or (ii) the date that Director ceases to be a member of the Company’s Board of
Directors for any reason. Director may voluntarily resign Director’s position on
the Board of Directors at any time and such resignation shall not be considered
a breach of this Agreement.

 

7. Cooperation. Director will notify the Company promptly if Director is
subpoenaed or otherwise served with legal process in any matter involving the
Company or any subsidiary and will cooperate in the review, defense or
prosecution of any such matter. Director will notify the Company if any attorney
who is not representing the Company contacts or attempts to contact Director
(other than Director’s own legal counsel) to obtain information that in any way
relates to the Company or any subsidiary, and Director will not discuss any of
these matters with any such attorney without first so notifying the Company and
providing the Company with an opportunity to have its attorney present during
any meeting or conversation with any such attorney. In the event of any claim or
litigation against the Company or Director based upon any alleged conduct, acts
or omissions of Director during Director’s tenure as a director of the Company,
Director will provide to the Company such information and documents as are
necessary and reasonably requested by the Company or its counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction. The foregoing shall be subject to the terms and conditions of any
indemnification agreement entered into between the Company and Director, the
terms and conditions of which shall govern and shall supersede this paragraph 7
in the event of any conflict between this paragraph 7 and such indemnification
agreement.

 

8. Entire Agreement. This Agreement represents the entire agreement among the
parties with respect to the subject matter herein.

 

9. Governing Law. This Agreement shall be governed by the law of the State of
Delaware, without regard to any conflicts of laws provisions. Any action or
proceeding arising out of or relating to this Agreement shall be filed in, heard
and litigated solely before the state or federal courts located within Los
Angeles County, California. Each party generally and unconditionally accepts the
exclusive jurisdiction of such courts and venue therein. THE PARTIES HEREBY
WAIVE THEIR RIGHTS TO A TRIAL BY JURY TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW.

 

10. Injunctive Relief. It is agreed that the rights and benefits of the Company
pursuant to Sections 1, 4, 5, 6 and 7 of this Agreement are unique and that no
adequate remedy exists at law if Director shall fail to perform, or breaches,
any of Director’s obligations thereunder, that it would be difficult to
determine the amount of damages resulting therefrom, and that any such breach
would cause irreparable injury to the Company. Therefore, the Company shall be
entitled to injunctive relief to prevent or restrain any such breach of this
Agreement by Director.

 

11. Insurance. The Company shall use commercially reasonable efforts to maintain
directors’ and officers’ liability insurance throughout the term of Director’s
service to the Company as a director, in amounts and with such carrier(s) and on
such terms as determined by the Board of Directors, or any committee of the
Board of Directors empowered for such purpose.

 

[Signature page follows]

 

-3-

 

 

In witness whereof, the parties hereto enter into this Agreement as of the date
first set forth above.

 

  COMPANY:       HYRECAR INC.       By: /s/ Joseph Furnari   Name: Joseph
Furnari   Title: Chief Executive Officer       DIRECTOR:       /s/ Jayaprakash
Vijayan   JAYAPRAKASH VIJAYAN

 

-4-

 

 

EXHIBIT A

 

Form of Stock Option Agreement

 

[attached hereto]

 



-5-

 

 

HYRECAR INC.

 

2018 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT

 

This Stock Option Agreement (this “Agreement”) is made and entered into as of
the date set forth on the signature page hereto by and between Hyrecar Inc, a
Delaware corporation (the “Company”), and the undersigned participant
(“Participant”). Unless otherwise defined herein, capitalized terms used herein
shall have the same defined meanings as set forth in the Hyrecar Inc. 2018
Equity Incentive Plan attached hereto as Exhibit A (the “Plan”). The plan and
all agreements thereunder are subject to the approval of the board of directors
of the Company.

 

I.NOTICE OF STOCK OPTION GRANT

 

Participant has been granted an option to purchase Common Stock, subject to the
terms and conditions of the Plan and this Agreement, as follows:

 

Participant:     Address:          

 

              Grant Number:             Grant Date:             Vesting
Commencement Date:             Exercise Price per Share: $            Number of
Shares Subject to Option:             Total Exercise Price:             Type of
Option:   ISO   NSO     Term/Expiration Date:           , or earlier as provided
in the Plan or this Agreement

 

Vesting Schedule; Accelerated Vesting:

 

This Option shall become vested and exercisable, in whole or in part, according
to the following vesting schedule:   

 

Termination Period:

 

This Option shall be exercisable for three months after Participant ceases to be
a service provider, unless such termination is due to Participant’s death or
disability, in which case this Option shall be exercisable for 12 months after
Participant ceases to be a service provider. Notwithstanding the foregoing
sentence, in no event may this Option be exercised after the Term/Expiration
Date as provided above, and this Option may be subject to earlier termination as
provided in the Plan.

 

II.AGREEMENT

 

1. Grant of Option. In consideration of the services to be rendered by
Participant to the Company or any Affiliate and subject to the terms and
conditions of the Plan and this Agreement, the Administrator hereby grants to
Participant an option (this “Option”) to purchase the number of Shares set forth
in the Notice of Stock Option Grant in Part I of this Agreement, at the Exercise
Price per Share set forth in the Notice of Stock Option Grant in Part I of this
Agreement (the “Exercise Price”).

 



-6-

 

 

If designated as an ISO in the Notice of Stock Option Grant in Part I of this
Agreement, this Option is intended to qualify as an Incentive Stock Option;
provided, however, that, to the extent that the aggregate Fair Market Value
(determined at the time of grant) of the Shares with respect to which Incentive
Stock Options are exercisable for the first time by Participant during any
calendar year (under all plans of the Company and any Affiliate) exceeds
$100,000, such Options or portions thereof that exceed such limit (according to
the order in which they were granted) shall be treated as Nonstatutory Stock
Options. Further, if for any reason this Option (or portion thereof) shall not
qualify as an Incentive Stock Option, then, to the extent of such
nonqualification, this Option (or portion thereof) shall be regarded as a
Nonstatutory Stock Option. In no event shall the Administrator, the Company or
any Affiliate, or any of their respective employees or directors, have any
liability to Participant (or any other Person) due to the failure of this Option
(or portion thereof) to qualify for any reason as an Incentive Stock Option.

 

2. Exercise of Option.

 

(a) Right to Exercise. This Option shall be exercisable during its term in
accordance with (i) the Vesting Schedule set out in the Notice of Stock Option
Grant in Part I of this Agreement and (ii) the applicable provisions of the Plan
and this Agreement. This Option may not be exercised for a fraction of a Share.

 

(b) Method of Exercise. This Option shall be exercisable by delivery of an
option exercise notice in the form attached hereto as Exhibit B (the “Option
Exercise Notice”) or in a manner and pursuant to such procedures as the
Administrator may determine, which shall state the election to exercise this
Option, the whole number of Shares with respect to which this Option is being
exercised, and such other representations and agreements as may be required by
the Company. If someone other than Participant exercises this Option, as
permitted by the Plan, then such Person must submit documentation reasonably
acceptable to the Company verifying that such Person has the legal right to
exercise this Option. The Option Exercise Notice shall be accompanied by payment
of the aggregate Exercise Price as to all exercised Shares, together with any
applicable tax withholding. This Option shall be deemed to be exercised upon
receipt by the Company of such fully executed Option Exercise Notice accompanied
by the aggregate Exercise Price, together with any applicable tax withholding.

 

3. Participant’s Representations. If the Common Stock has not been registered
under the Securities Act at the time this Option is exercised, Participant shall
concurrently with the exercise of all or any portion of this Option, if required
by the Company, deliver to the Company Participant’s Investment Representation
Statement in the form attached hereto as Exhibit C.

 

4. Lock-Up Period. Participant will not, during the period commencing on the
date of the final prospectus relating to the registration by the Company for its
own behalf of shares of its Common Stock or any other equity securities under
the Securities Act on a Form S-1 (excluding a registration relating solely to
employee benefit plans on Form S-1) or Form S-3 and ending on the date specified
by the Company and the underwriter(s) (such period not to exceed 180 days in the
case of the Company’s IPO or 90 days in the case of any registration other than
the Company’s IPO, or such other period as may be requested by the Company or
the underwriters to accommodate regulatory restrictions on (i) the publication
or other distribution of research reports and (ii) analyst recommendations and
opinions, including the restrictions contained in NASD Rule 2711(f)(4) or NYSE
Rule 472(f)(4) (or any successor provisions or amendments thereto), as
applicable), (A) sell, dispose of, make any short sale of, offer, hypothecate,
pledge, contract to sell, grant any option or contract to purchase, purchase any
option or contract to sell, grant any right or warrant to purchase, lend or
otherwise transfer or encumber, directly or indirectly, any Shares or other
securities convertible into or exercisable or exchangeable (directly or
indirectly) for shares of Common Stock (whether such Shares or other securities
are then held by Participant or thereafter acquired) (such Shares and other
securities, the “Lock-Up Shares”) or (B) enter into any swap, hedging or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any Lock-Up Shares. The foregoing provisions of
this Section II.4 shall not prevent the exercise of any repurchase option in
favor of the Company or apply to the sale of any Lock-Up Shares to an
underwriter pursuant to an underwriting agreement or to the Transfer (as defined
in Section II.7) of any Lock-Up Shares by Participant to any trust for the
direct or indirect benefit of Participant or an Immediate Family Member (as
defined in the Option Exercise Notice) of Participant (provided that the trustee
of the trust agrees, in writing, to be bound by the restrictions set forth
herein and provided further that any such Transfer (as defined in Section II.7)
does not involve a disposition for value). Participant shall execute such
documents as may be reasonably requested by the Company or the underwriters in
connection with any registered offering described in this Section II.4 and that
are consistent with this Section II.4 or necessary to give further effect
thereto.

 



-7-

 

 

5. Method of Payment. To the extent permitted by Applicable Laws, payment of the
aggregate Exercise Price as to all exercised Shares shall be by any of the
following methods, or a combination thereof, at Participant’s election:

 

(a) cash;

 

(b) check;

 

(c) surrender of other Shares which (i) shall be valued at their Fair Market
Value on the date of exercise and (ii) must be owned by Participant free and
clear of any liens, claims, encumbrances or security interests, if accepting
such Shares, in the Administrator’s sole discretion, will not result in any
adverse accounting consequences to the Company; or

 

(d) consideration received by the Company under a cashless exercise program
(whether through a broker or otherwise) implemented by the Company in connection
with the Plan.

 

Any fraction of a Share which would be required to pay such aggregate Exercise
Price shall be disregarded, and the remaining amount due shall be paid in cash
by Participant.

 

6. Restrictions on Exercise. This Option may not be exercised unless the
issuance of Shares upon such exercise, or the method of payment of consideration
for such Shares, complies with Applicable Laws. Assuming such compliance, Shares
shall be considered transferred to Participant, for income tax purposes, on the
date on which this Option is exercised with respect to such Shares.

 

7. Non-Transferability of Option. This Option (or, prior to exercise, the Shares
subject to this Option) may not be sold, pledged, assigned, hypothecated or
otherwise transferred in any manner, including by entering into any short
position, any “put equivalent position” or any “call equivalent position” (as
defined in Rule 16a-1(h) and Rule 16a-1(b), respectively, of the Exchange Act),
whether by operation of law or otherwise (“Transfer”), other than by will or by
the laws of descent and distribution, and may be exercised, during the lifetime
of Participant, only by Participant. The terms of the Plan and this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of Participant.

 

8. Term of Option. This Option may be exercised only (i) within the term set out
in the Notice of Stock Option Grant in Part I of this Agreement and (ii) in
accordance with the terms and conditions of the Plan and this Agreement.

 

9. Tax Obligations.

 

(a) Tax Withholding. Participant agrees to make appropriate arrangements
satisfactory to the Company to pay or provide for the satisfaction of all
federal, state, local, foreign and other taxes (including Participant’s FICA
obligation) required to be withheld with respect to the exercise of this Option.
Participant acknowledges and agrees that the Company may refuse to honor the
exercise of this Option, and refuse to deliver the Shares, if such withholding
amounts are not delivered by Participant at the time of exercise.

 

(b) Notice of Disqualifying Disposition of ISO Shares. If this Option is an
Incentive Stock Option, and if Participant makes a “disposition” (as defined in
Section 424 of the Code) of all or any portion of the Shares acquired upon
exercise of this Option within two years from the Grant Date set out in the
Notice of Stock Option Grant in Part I of this Agreement or within one year
after issuance of the Shares acquired upon exercise of this Option, then
Participant shall immediately notify the Company in writing as to the occurrence
of, and the price realized upon, such disposition. Participant agrees that
Participant may be subject to income tax withholding by the Company on the
compensation income recognized by Participant.

 



-8-

 

 

(c) Section 409A of the Code. Under Section 409A of the Code, an Option that was
granted with a per Share exercise price that is determined by the U.S. Internal
Revenue Service (the “IRS”) to be less than the Fair Market Value of a Share on
the date of grant (a “discount option”) may be considered “deferred
compensation.” An Option that is a “discount option” may result in (i) income
recognition by Participant prior to the exercise of this Option, (ii) an
additional 20% federal income tax, (iii) potential penalty and interest charges,
and (iv) additional state income, penalty and interest tax to Participant
(collectively, “409A Penalties”). Participant acknowledges that the Company
cannot guarantee, and has not guaranteed, that the IRS will agree, in a later
examination, that the per Share exercise price of this Option equals or exceeds
the Fair Market Value of a Share on the date of grant. Participant agrees that,
if the IRS determines that this Option is a “discount option,” Participant shall
be solely responsible for Participant’s costs related to such a determination,
including any 409A Penalties.

 

10. General Provisions.

 

(a) Power and Authority. Participant hereby represents to the Company that

 

(i) Participant has full power and authority and legal capacity to enter into,
execute and deliver this Agreement and to perform fully Participant’s
obligations hereunder, (ii) the execution, delivery and performance of this
Agreement by Participant does not conflict with, constitute a breach of or
violate any arrangement, understanding or agreement to which Participant is a
party or by which Participant is bound, and (iii) this Agreement has been duly
and validly executed and delivered by Participant and constitutes the legal,
valid and binding obligation of Participant, enforceable against Participant in
accordance with its terms.

 

(b) Survival. The representations, warranties, covenants and agreements made in
or pursuant to this Agreement shall survive the execution and delivery hereof
and shall not be affected by any investigation made by or on behalf of any party
hereto.

 

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without regard to
conflict-of-law principles.

 

(d) Entire Agreement. This Agreement, together with the attached Exhibits, sets
forth the entire agreement and understanding between the parties hereto relating
to the subject matter hereof and supersedes all prior and contemporaneous
understandings, agreements, discussions, representations and warranties, both
written and oral, between the parties hereto, including any representations made
during any interviews or relocation negotiations, with respect to such subject
matter. In the event of a conflict between the terms and conditions of the Plan
and this Agreement, the terms and conditions of the Plan shall prevail.

 

(e) Notices. All notices or other communications required or permitted hereunder
shall be in writing and shall be deemed given or delivered (i) when delivered
personally, (ii) one business day after being deposited with an overnight
courier service (costs prepaid), (iii) when sent by facsimile or e-mail if sent
during normal business hours and on the next business day if sent after normal
business hours, in each case with confirmation of transmission by the
transmitting equipment, or (iv) when received or rejected by the addressee, if
sent by certified mail, return receipt requested, postage prepaid, in each case
to the addresses, facsimile numbers or e-mail addresses and marked to the
attention of the persons designated (by name or title) on the signature page
hereto, as applicable, or to such other address, facsimile number, e-mail
address or person as such party may designate by a notice delivered to the other
party hereto.

 

(f) Successors and Assigns; Transfers. The Company may assign this Agreement,
and its rights and obligations hereunder, in whole or in part, to any successor
or assign (whether direct or indirect, by purchase, merger, consolidation, sale
of assets or stock or otherwise). Except as set forth herein, (x) neither this
Agreement nor any rights, duties and obligations hereunder shall be assigned,
transferred, delegated or sublicensed by Participant without the Company’s prior
written consent and (y) any attempt by Participant to assign, transfer, delegate
or sublicense this Agreement or any rights, duties or obligations hereunder,
without the Company’s prior written consent, shall be void. Subject to any
restrictions on transfer set forth herein, this Agreement shall be binding upon,
and enforceable against, (i) the Company and its successors and assigns and (ii)
Participant and his or her heirs, executors, successors, assigns, administrators
and other legal representatives. Except as set forth herein, any transfer in
violation of any restriction upon transfer contained in any provision hereof
shall be void, unless such restriction is waived in accordance with the terms
hereof.

 



-9-

 

 

(g) Modification and Waiver. This Agreement may not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each party hereto. Any term or provision hereof may be waived,
or the time for its performance may be extended, by the party or parties
entitled to the benefit thereof. Any such waiver or extension shall be validly
and sufficiently authorized for the purposes hereof if, as to any party, it is
authorized in writing by an authorized representative of such party. The failure
or delay of any party to enforce at any time any provision hereof shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach
hereof shall be held to constitute a waiver of any other or subsequent breach.

 

(h) Further Assurances. Participant shall execute and deliver such additional
documents, instruments, conveyances and assurances and take such further actions
as may reasonably be necessary or desirable in the view of the Company to carry
out the purposes or intent hereof, including the applicable Exhibits attached
hereto.

 

(i) Severability. Should any provision contained herein be held as invalid,
illegal or unenforceable, such holding shall not affect the validity of the
remainder of this Agreement, the balance of which shall continue to be binding
upon the parties with any such modification to become a part hereof and treated
as though originally set forth herein.

 

(j) Interpretation. For purposes of this Agreement, (i) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation,” (ii) the word “or” is not exclusive, (iii) the words “herein,”
“hereof,” “hereby,” “hereto,” “hereunder” and words of similar import refer to
this Agreement as a whole, and (iv) with respect to the determination of any
period of time, “from” means “from and including” and “to” means “to but
excluding.” Unless the context otherwise requires, references herein: (A) to a
Section or an Exhibit mean a Section or an Exhibit of, or attached to, this
Agreement; (B) to agreements, instruments and other documents shall be deemed to
include all subsequent amendments, supplements and other modifications thereto;
(C) to statutes or regulations are to be construed as including all statutory
and regulatory provisions consolidating, amending or replacing the statute or
regulation referred to; (D) to any Person includes such Person’s successors and
assigns, but, if applicable, only if such successors and assigns are not
prohibited by this Agreement; and (E) to any gender includes each other gender.
The Exhibits attached hereto shall be construed with, and as an integral part
of, this Agreement to the same extent as if they were set forth verbatim herein.
The titles, captions and headings herein are for convenience of reference only
and shall not affect the meaning or interpretation hereof. This Agreement shall
be construed without regard to any presumption or rule requiring construction or
interpretation against the party drafting an instrument or causing any
instrument to be drafted.

 

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be considered an original, but all of which, when taken together, shall be
considered one and the same agreement, and shall become binding when one or more
counterparts have been signed by each party hereto and delivered to the other
party hereto. Delivery of an executed counterpart of a signature page to this
Agreement shall be as effective as delivery of a manually executed counterpart
of this Agreement. The exchange of copies of this Agreement and of signature
pages hereto by facsimile transmission or e-mail shall constitute effective
execution and delivery of this Agreement and may be used in lieu of the original
Agreement for all purposes. Signatures transmitted by facsimile or e-mail shall
be deemed to be original signatures for all purposes.

 

(l) Service Relationship At Will. Participant acknowledges and agrees that the
vesting of this Option pursuant hereto is earned only by his or her continuing
service as a service provider at will (and not through the act of being hired,
being granted this Option or acquiring Shares hereunder). Participant further
acknowledges and agrees that this Agreement, the transactions contemplated
hereby and the vesting schedule set forth herein do not constitute an express or
implied promise of continued engagement as a service provider for the vesting
period, or for any period at all, and shall not interfere with the right of
either the Company or Participant to terminate Participant’s relationship as a
service provider at any time, with or without cause or notice.

 

(m) Third Party Beneficiary Rights. No provisions hereof are intended, nor shall
be interpreted, to provide or create any third party beneficiary rights or any
other rights of any kind in any client, customer, affiliate, stockholder,
partner or employee of any party hereto or any other Person, unless specifically
provided otherwise herein; provided, however, that Section II.4 is intended to
benefit the underwriters for any registered offering described in Section II.4,
and such underwriters shall have the right, power and authority to enforce the
provisions of Section II.4 as though they were parties hereto.

 



-10-

 

 

(n) Adjustments. In the event of any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
reincorporation, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, reclassification, repurchase or
exchange of Shares or other securities of the Company, or other change in the
corporate structure of the Company affecting the Shares, the Administrator will
appropriately adjust the number, class and price of Shares subject to this
Option, with such adjustment to be made in accordance with Section 409A of the
Code.

 

(o) No Impact on Other Benefits. The value of this Option is not part of
Participant’s normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar employee benefit.

 

(p) Acceptance. Participant acknowledges receipt of a copy of the Plan and
represents that he or she is familiar with the terms and provisions thereof and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and this Agreement (including all Exhibits attached hereto). Participant
has reviewed, and fully understands all provisions of, the Plan and this
Agreement in their entirety (including all Exhibits attached hereto) and has had
an opportunity to obtain the advice of his or her own legal counsel, tax
advisors and other advisors prior to executing this Agreement. Any questions or
disputes regarding the interpretation of the Plan or this Agreement (including
all Exhibits attached hereto), or arising hereunder or thereunder, shall be
submitted by the Company or Participant to the Administrator, and Participant
hereby agrees to accept as final, binding and conclusive all decisions,
determinations and interpretations of the Administrator upon any such questions
or disputes.

 

(q) Equitable Relief. In the event of a breach or threatened breach by
Participant of any provision hereof, Participant hereby consents and agrees that
the Company may seek, in addition to other available remedies, injunctive or
other equitable relief from any court of competent jurisdiction, without the
necessity of showing any actual damages or that money damages would not afford
an adequate remedy, and without the necessity of posting any bond or other
security. Participant understands that any breach or threatened breach of this
Agreement will cause irreparable injury and that money damages will not provide
an adequate remedy therefor, and Participant hereby consents to the issuance of
an injunction or other equitable relief. The aforementioned equitable relief
shall be in addition to, and not in lieu of, legal remedies, monetary damages or
other available forms of relief.

 

(signature page follows)

  

-11-

 

 

IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of April 25, 2019.

 

COMPANY       HyreCar Inc.       By:                      Name:   Title:  
Notice Address: 355 South Grand Avenue, Suite 1650 Los Angeles, California 90071
      Facsimile:   E-mail:   Attention:       PARTICIPANT               Name:  

 

Notice Address:                

 

Facsimile:

E-mail:

Attention:

 

Exhibits:

 

A – 2018 Equity Incentive Plan

B – Option Exercise Notice

 

[Signature Page to Stock Option Agreement]

 

-12-

 

 

EXHIBIT A

 

HYRECAR INC

 

2018 EQUITY INCENTIVE PLAN

 

-13-

 

  

EXHIBIT B

 

OPTION EXERCISE NOTICE

 

HyreCar Inc.

355 South Grand Avenue, Suite 1650

Los Angeles, California 90071

Attention: Secretary

 

1. Exercise of Option. Effective as of today, ________________, 20__, the
undersigned (“Participant”) hereby elects to exercise Participant’s option (the
“Option”) to purchase shares (the “Exercised Shares”) of the common stock of
Hyrecar Inc, a Delaware corporation (the “Company”), under and pursuant to the
Company’s 2018 Equity Incentive Plan (the “Plan”) and that certain Stock Option
Agreement made and entered into as of ________, 20__ by and between the Company
and Participant (the “Option Agreement”).

 

2. Delivery of Payment. Participant herewith delivers to the Company the full
exercise price of the Exercised Shares, as set forth in the Option Agreement,
and any and all withholding taxes due in connection with the exercise of the
Option.

 

3. Representations of Participant. Participant acknowledges that Participant has
received, read and understood the Plan and the Option Agreement and agrees to
abide, and be bound, by their terms and conditions.

 

4. Rights as Stockholder. Until the issuance of the Exercised Shares (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or other distributions or any other rights as a stockholder shall exist with
respect to the Exercised Shares, notwithstanding the exercise of the Option. The
Exercised Shares shall be issued to Participant as soon as practicable after the
Option is exercised in accordance with the Option Agreement. No adjustment shall
be made for a dividend or distribution or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

 

5. Tax Consultation. Participant understands that Participant may suffer adverse
tax consequences as a result of Participant’s purchase or disposition of the
Exercised Shares. Participant represents that Participant has consulted with any
tax consultants Participant deems advisable in connection with the purchase or
disposition of the Exercised Shares and that Participant is not relying on the
Company for any tax advice.

 

6. Restrictive Legends and Stop-Transfer Orders.

 

(a) Legends. Participant understands and agrees that the Company shall cause the
legends set forth below, or substantially equivalent legends, to be placed upon
any certificate(s) evidencing ownership of the Exercised Shares, together with
any other legends that may be required by the Company or by applicable federal
or state securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. THEY MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
OR AN EXEMPTION THEREFROM. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH OFFER, SALE, TRANSFER, PLEDGE OR
HYPOTHECATION OTHERWISE COMPLIES WITH THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 



-14-

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER, A RIGHT OF FIRST REFUSAL AND A LOCK-UP PERIOD IN THE
EVENT OF A PUBLIC OFFERING AS SET FORTH IN AGREEMENTS BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SECURITIES, COPIES OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH RESTRICTIONS ON TRANSFER, RIGHT OF FIRST
REFUSAL AND LOCK-UP PERIOD ARE BINDING ON TRANSFEREES OF THESE SECURITIES.

 

(b) Stop-Transfer Notices. In order to ensure compliance with the restrictions
referred to herein and in the Option Agreement, including the provisions of
Section II.4 of the Option Agreement, the Company may issue appropriate
stop-transfer instructions to its transfer agent, if any, and, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

 

(c) Refusal to Transfer. The Company shall not be required to transfer on its
books any Exercised Shares that have been Transferred in violation of any
provision hereof or to treat as owner of such Exercised Shares, or otherwise to
accord voting or dividend rights to, any purchaser or other transferee to whom
such Exercised Shares shall have been so Transferred. Any attempt to Transfer
Exercised Shares in violation hereof shall be null and void and shall be
disregarded by the Company.

 

7. Consent to Notices by Electronic Transmission. Upon becoming a stockholder of
the Company and without limiting the manner by which notice otherwise may be
given effectively to Participant, Participant hereby consents in accordance with
Section 232 of the Delaware General Corporation Law to stockholder notices given
by the Company to Participant by any of the following forms of electronic
transmission: (i) by facsimile telecommunications to the facsimile number set
forth on the signature page to the Option Agreement or to such other facsimile
number as Participant may designate by a written notice delivered to the
Company; (ii) by electronic mail to the e-mail address set forth on the
signature page to the Option Agreement or to such other e-mail address as
Participant may designate by a written notice delivered to the Company; (iii) by
a posting on an electronic network together with separate notice to Participant
of such specific posting; and (iv) by any other form of electronic transmission
when directed to Participant.

 

8. Capitalized Terms. Unless otherwise defined herein, capitalized terms used
herein shall have the same defined meanings as set forth in the Plan or, if not
defined therein, in the Option Agreement.

 

9. Governing Law; Severability. This Option Exercise Notice shall be governed by
and construed in accordance with the laws of the State of California without
regard to conflict-of-law principles. Should any provision contained herein be
held as invalid, illegal or unenforceable, such holding shall not affect the
validity of the remainder of this Option Exercise Notice, the balance of which
shall continue to be binding upon the parties with any such modification to
become a part hereof and treated as though originally set forth herein.

 

[SIGNATURE PAGE FOLLOWS]

 



-15-

 

 

Submitted by:       Accepted by:       PARTICIPANT       COMPANY              
Name:       By:                         Name:              Title:              
    Date Received:

 



 

-16-

 

 

HYRECAR INC.

2018 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

 

HyreCar Inc., a Delaware corporation, (the “Company”), hereby awards Restricted
Share Units to the Participant named below. The terms and conditions of this
award (this “Award”) are set forth in this cover sheet and in the attached
Restricted Share Unit Agreement (together, this “Agreement”) and in the HyreCar
Inc. 2018 Equity Incentive Plan as it may be amended from time to time (the
“Plan”).

 

Date of Award:

 

Name of Participant:

 

Number of Restricted Share Units Awarded:

 

Fair Market Value of a Share on Date of Award:

 

Initial Vesting Calculation Date: 

 

Vesting Schedule:

 

Subject to all the terms of this Agreement and your continuous Service through
the applicable dates of vesting, you will become vested as to the total Number
of Restricted Share Units Awarded, as shown above, in accordance with the
following schedule:

 

In all cases, the resulting aggregate number of vested Shares will be rounded
down to the nearest whole number. Upon termination of your Service (your “Date
of Termination”) at any time and for any reason or no reason (other than
termination due to your death or Disability), all of the then outstanding
unvested Restricted Share Units shall be forfeited to the Company without
consideration as of your Date of Termination. No partial vesting credit will be
provided no matter when your Date of Termination occurs. Notwithstanding the
foregoing, upon termination of your Service due to your death or Disability, the
unvested Restricted Share Units: (1) shall become vested on an accelerated basis
as of your Date of Termination; and (2) become fully vested immediately before a
Change in Control.

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan. You are also acknowledging receipt
of this Agreement and a copy of the Plan and the Plan’s prospectus. Any
inconsistency between this Agreement and the Plan shall be resolved by reference
to the Plan.

 

Participant:       (Signature)     Company:       (Signature)     Title:        
     



Attachment

   

 

-17-

 

  

HYRECAR INC.

2018 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AGREEMENT

 

1. The Plan and Other Agreements The text of the Plan is incorporated in this
Agreement by reference. You and the Company agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement. Unless otherwise defined in this
Agreement, certain capitalized terms used in this Agreement are defined in the
Plan.

 

  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this Award of Restricted Share Units. Any prior
agreements, commitments or negotiations concerning this Award are superseded.

 

2. Award of Restricted Share Units The Company awards you the number of
Restricted Share Units shown on the cover sheet of this Agreement. The Award is
subject to the terms and conditions of this Agreement and the Plan. The Company
will not issue any Shares if the issuance of such Shares at that time would
violate any law or regulation.

 

3. Vesting and Settlement This Award will vest according to the Vesting Schedule
described in the cover sheet of this Agreement. To the extent a Restricted Share
Unit becomes vested and subject to your satisfaction of any tax withholding
obligations as discussed below, each vested Restricted Share Unit will entitle
you to receive one Share which will be distributed to you on the earliest of
(i) a Change in Control, or (ii) the vesting date set forth in the Vesting
Schedule section in the cover sheet to this Agreement. Issuance of such Shares
shall be in complete satisfaction of such vested Restricted Share Units. Such
settled Restricted Share Units shall be immediately cancelled and no longer
outstanding and you shall have no further rights or entitlements related to
those settled Restricted Share Units.

 

4. Transfer of Award You cannot gift, transfer, assign, alienate, pledge,
hypothecate, attach, sell, or encumber this Award. If you attempt to do any of
these things, this Award will immediately become invalid. You may, however,
dispose of this Award in your will or it may be transferred by the laws of
descent and distribution. Regardless of any marital property settlement
agreement, the Company is not obligated to recognize your spouse’s interest in
your Award in any other way.

 

5. Termination of Service – General If, while the unvested Restricted Share
Units are outstanding, your Service terminates for any reason, other than being
terminated by the Company for Cause or due to your death or Disability, then the
unvested portion of your Restricted Share Units shall be forfeited without
consideration and shall immediately expire on your Date of Termination.

 



-18-

 

 

6. Termination of Service for Cause If your Service is terminated by the Company
for Cause or if you commit an act(s) of Cause while the unvested Restricted
Share Units are outstanding, as determined by the Committee in its sole
discretion, then you shall immediately forfeit all rights to your unvested
Restricted Share Units without consideration, and the entire unvested Restricted
Share Units shall immediately expire, and any rights, payments and benefits with
respect to the unvested Restricted Share Units shall be subject to reduction or
recoupment in accordance with applicable Company policies and the Plan. For
avoidance of doubt, your Service shall also be deemed to have been terminated
for Cause by the Company if, after your Service has otherwise terminated, facts
and circumstances are discovered that would have justified a termination for
Cause, including, without limitation, your violation of Company policies or
breach of confidentiality or other restrictive covenants or conditions that may
apply prior to or after your Date of Termination.

 

7. Termination of Service due to Death or Disability If your Service terminates
because of your death or Disability, then the unvested portion of your
Restricted Share Units shall become vested on an accelerated basis as of your
Date of Termination.

 

8. Leaves of Absence For purposes of this Award, your Service does not terminate
when you go on a bona fide leave of absence that was approved by the Company in
writing, if the terms of the leave of absence provide for Service crediting, or
when Service crediting is required by applicable law. Your Service terminates in
any event when the approved leave of absence ends unless you immediately return
to active work.

 

  The Company determines which leaves of absence count for this purpose (along
with determining the effect of a leave of absence on vesting of the Award), and
when your Service terminates for all purposes under the Plan.

 

9. Stockholder Rights As a holder of Restricted Share Units, you shall have no
rights other than those of a general creditor of the Company. Subject to the
terms of this Agreement, a holder of outstanding Restricted Share Units has none
of the rights and privileges of a stockholder of the Company. Without limiting
the generality of the foregoing, a holder of outstanding Restricted Share Units
has no right to vote or to receive dividends (if any) on the shares represented
by such Restricted Share Units. Subject to the terms and conditions of this
Agreement, Restricted Share Units create no fiduciary duty of the Company to you
and only represent an unfunded and unsecured contractual obligation of the
Company. The Restricted Share Units shall not be treated as property or as a
trust fund of any kind.

 

 

  You, or your estate, shall have no rights as a stockholder of the Company with
regard to the Award until you have been issued the applicable Shares by the
Company and have satisfied all other conditions specified in the Plan. No
adjustment shall be made for cash or stock dividends or other rights for which
the record date is prior to the date when such applicable Shares are issued,
except as provided in the Plan.

 

10. Taxes and Withholding You will be solely responsible for payment of any and
all applicable taxes, including without limitation any penalties or interest
based upon such tax obligations, associated with this Award.

 



-19-

 

 

  The delivery to you of any Shares underlying vested Restricted Share Units
will not be permitted unless and until you have satisfied any withholding or
other taxes that may be due. Any such tax withholding obligations may be settled
in the Company’s discretion by the Company withholding and retaining a portion
of the Shares from the Shares that would otherwise be deliverable to you under
the vesting Restricted Share Units as provided in the next two sentences. Such
withheld Shares will be applied to pay the withholding obligation by using the
aggregate fair market value of the withheld Shares as of the date of settlement.
You will be delivered the net amount of vested Shares after the Share
withholding has been effected and you will not receive the withheld Shares. The
Company will not deliver any fractional number of Shares.

 

11. Code Section 409A This Award will be administered and interpreted to comply
with Code Section 409A of the Internal Revenue Code of 1986, as amended. The
provisions of the Plan concerning Code Section 409A will apply to this Award to
the extent needed.

 

12. Restrictions on Resale By signing this Agreement, you agree not to sell,
transfer, dispose of, pledge, hypothecate, make any short sale of, or otherwise
effect a similar transaction of any Shares acquired under this Award (each a
“Sale Prohibition”) at a time when applicable laws, regulations or Company or
underwriter trading policies prohibit the sale or disposition of Shares.

 



  The Company shall have the right to designate one or more periods of time,
each of which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose a sale prohibition (a “Sale
Prohibition”), if the Company determines (in its sole discretion) that such
limitation(s) is/are needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act or any state securities laws with respect to any issuance of securities by
the Company, facilitate the registration or qualification of any securities by
the Company under the Securities Act or any state securities laws, or facilitate
the perfection of any exemption from the registration or qualification
requirements of the Securities Act or any applicable state securities laws for
the issuance or transfer of any securities. The Company may issue stop/transfer
instructions and/or appropriately legend any stock certificates issued pursuant
to this Award in order to ensure compliance with the foregoing.

 

  If the sale of Shares acquired under this Award is not registered under the
Securities Act, but an exemption is available which requires an investment
representation or other representation and warranty, you shall represent and
agree that the Shares being acquired are being acquired for investment, and not
with a view to the sale or distribution thereof, and shall make such other
representations and warranties as are deemed necessary or appropriate by the
Company and its counsel.

 

  You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

 



-20-

 

 

13. Clawback Policy You expressly acknowledge and agree to be bound by
Section 6.16 of the Plan, which contains provisions addressing the Company’s
policy on recoupment of equity or other compensation.

 

14. No Retention Rights Your Award or this Agreement does not give you the right
to be retained by the Company (or any Parent or any Subsidiaries or Affiliates)
in any capacity. The Company (or any Parent and any Subsidiaries or Affiliates)
reserves the right to terminate your Service at any time and for any reason.

 

15. Extraordinary Compensation This Award and the Shares subject to the Award
are not intended to constitute or replace any pension rights or compensation and
are not to be considered compensation of a continuing or recurring nature, or
part of your normal or expected compensation, and in no way represent any
portion of your salary, compensation or other remuneration for any purpose,
including but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.

  

16. Adjustments In the event of a stock split, a stock dividend or a similar
change in the Company stock, the number of outstanding Restricted Share Units
covered by this Award shall be adjusted (and rounded down to the nearest whole
number) pursuant to the Plan. Your Restricted Share Units shall be subject to
the terms of the agreement of merger, liquidation or reorganization in the event
the Company is subject to such corporate activity.

 

17. Legends All certificates or book entries representing the Common Stock
issued under this Award may, where applicable, have endorsed thereon the
following notations or legends and any other notation or legend the Company
determines appropriate:

 

18. Applicable Law This Agreement will be interpreted and enforced under the
laws of the State of California without reference to the conflicts of law
provisions thereof.

 

19. Regulatory Compliance The issuance of Common Stock pursuant to this
Agreement shall be subject to full compliance with all applicable requirements
of law and the requirements of any stock exchange or interdealer quotation
system upon which the Common Stock may be listed or traded.

 



-21-

 

 

20. Binding Effect; No Third Party Beneficiaries This Agreement shall be binding
upon and inure to the benefit of the Company and you and any respective heirs,
representatives, successors and permitted assigns. This Agreement shall not
confer any rights or remedies upon any person other than the Company and you and
any respective heirs, representatives, successors and permitted assigns. The
parties agree that this Agreement shall survive the settlement or termination of
the Award.

 

21. Notice Any notice to be given or delivered to the Company relating to this
Agreement shall be in writing and addressed to the Company at its principal
corporate offices. All notices shall be deemed effective upon personal delivery
or upon deposit in the postal mail, postage prepaid and properly addressed to
the Company. Any notice to be given or delivered to you relating to this
Agreement may be delivered by electronic form including without limitation by
email (including prospectuses required by the SEC) as well as all other
documents that the Company is required to deliver to its security holders
(including annual reports and proxy statements). The Company may also deliver
these documents by posting them on a web site maintained by the Company or by a
third party under contract with the Company.

 

22. Voluntary Participant You acknowledge that you are voluntarily participating
in the Plan.

 

23. No Rights to Future Awards Your rights, if any, in respect of or in
connection with this Award or any other Awards are derived solely from the
discretionary decision of the Company to permit you to participate in the Plan
and to benefit from a discretionary future Award. By accepting this Award, you
expressly acknowledge that there is no obligation on the part of the Company to
continue the Plan and/or grant any additional Awards to you or benefits in lieu
of other Awards even if Awards have been granted repeatedly in the past. All
decisions with respect to future Awards, if any, will be at the sole discretion
of the Committee.

 

24. Future Value The future value of the underlying Shares is unknown and cannot
be predicted with certainty. If the underlying Shares do not maintain or
increase their value after the Date of Award, the Award could have little or no
value. If you obtain Shares under this Award, the value of the Shares acquired
upon settlement may subsequently increase or decrease in value, and could
decrease to a value less than the taxes payable upon settlement.

 

25. No Advice Regarding Award The Company has not provided any tax, legal or
financial advice, nor has the Company made any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan.

 

26. No Right to Damages You will have no right to bring a claim or to receive
damages if any portion of the Award is cancelled or expires. The loss of
existing or potential profit in the Award will not constitute an element of
damages in the event of the termination of your Service for any reason, even if
the termination is in violation of an obligation of the Company or a Parent or a
Subsidiary or an Affiliate to you.

 



-22-

 

 

27. Data Privacy You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by the Company for the exclusive purpose of
implementing, administering and managing your participation in the Plan. You
understand that the Company holds certain personal information about you,
including, but not limited to, name, home address and telephone number, date of
birth, gender, social security or insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all Awards or any other entitlement to Shares
awarded, cancelled, purchased, exercised, vested, unvested or outstanding in
your favor for the purpose of implementing, managing and administering the Plan
(“Data”). You understand that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere and that the
recipient country may have different data privacy laws and protections than your
country. You authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired under
the Plan.

 

28. Other Information You agree to receive stockholder information, including
copies of any annual report, proxy statement and periodic report, from the
Company’s website, if the Company wishes to provide such information through its
website. You acknowledge that copies of the Plan, Plan prospectus, Plan
information and stockholder information are also available upon written or
telephonic request to the Plan’s administrator.

 

29. Further Assistance You agree to provide assistance reasonably requested by
the Company in connection with actions taken by you while providing services to
the Company, including but not limited to assistance in connection with any
lawsuits or other claims against the Company arising from events during the
period in which you rendered service to the Company.

 

30. Legal Compliance The Company (or any Parent or any Subsidiaries or
Affiliates) is not responsible for your legal compliance requirements relating
to this Award, including, but not limited to, tax reporting.

 

31. Additional Conditions If the Company shall determine, in its sole
discretion, that the consent or approval of any governmental authority is
necessary or desirable as a condition to the payment of benefits to you pursuant
to the Plan, such payment shall not occur until such registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Company.

 

32. Enforcement The Company will be entitled to enforce its rights under this
Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement and to exercise all other rights to which it may be
entitled. You agree and acknowledge that money damages may not be an adequate
remedy for breach of the provisions of this Agreement and that the Company may
in its sole discretion apply to any court of law or equity of competent
jurisdiction for specific performance and/or injunctive relief in order to
enforce or prevent any violations of the provisions of this Agreement.

 



-23-

 

 



33. Nondisclosure of Confidential Information   You acknowledge that the
businesses of the Company is highly competitive and that the Company’s
strategies, methods, books, records, and documents, technical information
concerning their products, equipment, services, and processes, procurement
procedures and pricing techniques, the names of and other information (such as
credit and financial data) concerning former, present or prospective customers
and business affiliates, all comprise confidential business information and
trade secrets which are valuable, special, and unique assets which the Company
uses in their business to obtain a competitive advantage over competitors. You
further acknowledge that protection of such confidential business information
and trade secrets against unauthorized disclosure and use is of critical
importance to the Company in maintaining its competitive position. You
acknowledge that by reason of your duties to and association with the Company,
you have had and will have access to and have and will become informed of
confidential business information which is a competitive asset of the Company.
You hereby agree that you will not, at any time during or after employment, make
any unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
services responsibilities. You shall take all necessary and appropriate steps to
safeguard confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which your legal rights and obligations as a service provider or
under this Agreement are at issue; provided, however, that you shall, to the
extent practicable and lawful in any such events, give prior notice to the
Company of your intent to disclose any such confidential business information in
such context so as to allow the Company an opportunity (which you will not
oppose) to obtain such protective orders or similar relief with respect thereto
as may be deemed appropriate. Any information not specifically related to the
Company would not be considered confidential to the Company. In the event of any
conflict in terms between this Section 33 and the terms of any Company
confidentiality or proprietary information agreement you have executed, the
terms of such other confidentiality or proprietary information agreement shall
prevail and govern.



 

-24-



 



 

 

